J-S57028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JALIL PRATT

                            Appellant                  No. 2291 EDA 2016


                Appeal from the PCRA Order dated June 15, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011453-2007

BEFORE: PANELLA, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY SOLANO, J.:                         FILED NOVEMBER 21, 2017

        Appellant Jalil Pratt appeals from the order denying, after an

evidentiary hearing, his first Post Conviction Relief Act (“PCRA”)1 petition.

We affirm.

        We state the facts as set forth by a prior panel of this Court, which

resolved Appellant’s direct appeal:

        On December 23, 2006 at approximately 11:00 p.m., co-
        Defendant Maurice Smith told his girlfriend, Melissa Thompson,
        via cell phone to call George’s Pizza in Philadelphia, PA and place
        an order for delivery. Melissa Thompson told George’s Pizza to
        deliver the food to a specific address in Philadelphia, PA and then
        called Smith back via Pratt’s cell phone to tell him that she had
        done so. Pratt and Smith then waited for the delivery man to
        arrive.

        At 11:44 p.m., William Heron (“Heron”) heard a knock on his
        door where Melissa Thompson requested the delivery be made.
        Heron looked out the window to see a pizza delivery man, later

____________________________________________
1
    42 Pa.C.S. §§ 9541-9546.
J-S57028-17


      identified as Michael Orlando, standing outside the door. Heron
      answered the door to tell Michael Orlando, hereinafter referred
      to as Orlando, he must have the wrong address because he
      didn’t order pizza. Heron then saw two black males approach
      from behind Orlando. Pratt pointed a gun at Orlando while
      Smith demanded that Orlando ‘move it, move it.’ Heron
      immediately shut the door and dialed 911 for emergency police
      services. While on the phone with the police, Heron heard
      banging and crying at the front door, but was too afraid to open
      the door.     The police arrived at his door within minutes,
      discovered Orlando shot in the abdomen, and all suspects had
      fled the scene.     Orlando was taken to Frankford Hospital,
      Torresdale division, where he was pronounced dead at 12:30
      a.m. on December 24, 2006 due to a single gunshot wound to
      the abdomen.

      Pratt, Smith, and Melissa Thompson (“Thompson”) were
      subsequently arrested and charged with numerous crimes
      related to the events set forth above.

Commonwealth v. Pratt, No. 672 EDA 2010, at 1-2 (Pa. Super., Dec. 2,

2010), appeal denied, 19 A.3d 1050 (Pa. 2011).

      Prior to trial, Thompson pleaded guilty to conspiracy in exchange for

testifying at Appellant’s trial. At trial, Appellant “put forth an alibi defense,

calling two witnesses who testified that [he] was in their house at the time

the murder was supposed to have occurred.” Pratt, No. 672 EDA 2010, at

3. In support, Thompson testified that she did not meet Appellant until the

day after the robbery.     N.T. Trial, 6/17/09, at 170-71.       During closing

arguments, Appellant’s trial counsel argued that Thompson’s testimony, in

conjunction with other testimony, raised a reasonable doubt as to whether

Appellant was involved.    N.T. Trial, 6/24/09, at 117.     The jury convicted

Appellant of second-degree murder, conspiracy, and burglary, and the court

sentenced him to life imprisonment without parole for murder and a
                                -2-
J-S57028-17


concurrent sentence of ten to twenty years’ imprisonment for the remaining

convictions. This Court affirmed and our Supreme Court denied Appellant’s

petition for allowance of appeal.

      Appellant, acting pro se, timely filed his first PCRA petition. The court

appointed counsel, who filed an amended PCRA petition.          Attached to the

petition was trial counsel’s signed affidavit averring that he forgot to

investigate and present character witnesses.         The PCRA court held an

evidentiary hearing at which Appellant called witnesses who testified that

had they been called at trial, they would have testified to Appellant’s

reputation in the community as being a non-violent person.                 The

Commonwealth cross-examined them with Appellant’s prior criminal record.

      At the hearing, Appellant’s trial counsel testified as follows:

      At the time of his signature [on the affidavit, Appellant’s trial
      counsel] believed the averments were accurate. (N.T.
      06/15/2016 at 36). However, upon further recollection, [trial
      counsel] testified the statements were not accurate because he
      was aware of [Appellant’s] prior record and more importantly, he
      recalled speaking with the prosecutor about potential cross
      examination and impeachment of the character witnesses. (N.T.
      06/15/2016 at 36-39).

PCRA Ct. Op., 11/4/16, at 6 (footnote omitted). Trial counsel also testified

that he did not request a corrupt and polluted source instruction for

Thompson because, in his view, her testimony exculpated Appellant and he

did not want to undermine her testimony before the jury. N.T. PCRA Hr’g,

6/15/16, at 40-41. Following the hearing, the trial court denied Appellant’s

petition and Appellant timely appealed.

                                      -3-
J-S57028-17


      Appellant raises the following issues:

      Whether trial counsel was ineffective for failing to investigate
      and to procure character witnesses to testify that the Appellant
      enjoyed a reputation for being a peaceful and non-violent
      person.

      Whether trial counsel was ineffective for failing to request a
      corrupt source cautionary and jury instruction for Melissa
      Thompson who was an accomplice in the death of Michael
      Orlando.

Appellant’s Brief at 6.

      “Preliminarily, we recognize that in reviewing the propriety of an order

granting or denying PCRA relief, this Court is limited to ascertaining whether

the evidence supports the determination of the PCRA court and whether the

ruling is free of legal error.” Commonwealth v. Andrews, 158 A.3d 1260,

1262-63 (Pa. Super. 2017).

      We summarize Appellant’s arguments for both of his issues.            He

contends trial counsel had no reasonable basis not to call character

witnesses. In Appellant’s view, his criminal past was non-violent and would

have only supported his contention that he lacked the capacity to commit

murder and robbery.       Appellant’s Brief at 14-15.   Appellant also contends

that trial counsel had no reasonable basis to not request a corrupt source

instruction, given Thompson’s admitted involvement. Id. at 17.

      In order to obtain relief under the PCRA premised upon a claim
      that counsel was ineffective, a petitioner must establish beyond
      a preponderance of the evidence that counsel’s ineffectiveness
      “so undermined the truth-determining process that no reliable
      adjudication of guilt or innocence could have taken place.” 42
      Pa.C.S.A. § 9543(a)(2)(ii). This requires the petitioner [to]
      demonstrate that: (1) the underlying claim is of arguable merit;
                                     -4-
J-S57028-17


      (2) counsel had no reasonable strategic basis for his or her
      action or inaction; and (3) petitioner was prejudiced by counsel’s
      act or omission. It is presumed that counsel is effective, and
      . . . the appellant [has] the burden of proving otherwise.

Commonwealth v. Payne, 794 A.2d 902, 905-06 (Pa. Super.) (citation

omitted), appeal denied, 808 A.2d 571 (Pa. 2002).              Counsel has a

reasonable strategic basis for not calling character witnesses if counsel

believes the witnesses could be cross-examined regarding the defendant’s

prior criminal record.   Commonwealth v. Van Horn, 797 A.2d 983, 988

(Pa. Super. 2002). It is similarly a reasonable strategic basis to not request

a corrupt source instruction if doing so would be inconsistent with the

proffered defense. Commonwealth v. Johnson, 437 A.2d 1175, 1177 (Pa.

1981).

      After careful review of the parties’ briefs, the record, and the decision

of the Honorable Leon W. Tucker, Jr., we affirm on the basis of the PCRA

court’s decision. See PCRA Ct. Op. at 5-8 (holding trial counsel adequately

explained why his affidavit was inaccurate, and trial counsel had a

reasonable strategic basis for not calling character witnesses and requesting

a corrupt source instruction). Because we perceive no error, we affirm the

PCRA court’s order denying relief. The parties are instructed to attach the

PCRA court’s decision to any future pleadings that reference that decision.

      Order affirmed.




                                     -5-
J-S57028-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2017




                          -6-
     ... · ..'
0043_Opinion     · -· . : -·-··            -·. ·.• -     " ,·.· . ·   ·   ·- · · ·.·, · __,. __. _. __ .· ····-····   ·-+·. .. . . ···- -·-· · - ·- ·--      .. .   2   ---   . -- ·-   ••   -----~·---'-   • ---   ..•...,. -·-- ..•., .•   ,.,   -·   · .•. .-..·.   ·: .• ·   ,   _.. , .•.... , ••.•....,.




                                                                                                                                                                                              Circulated 10/27/2017 03:15 PM




                                  COMMONWEALTH OF PENNSYLVANIA                                                                                     COURT OF COMMON PLEAS
                                                                                                                                                   FIRSTJUDICIALDISTRICT

                                                         v.                                              FILE-D
                                                                                                             NOV ·O 4 2016
                                  JALILPRATT'         . CriminalApp~al~Unit                                                                                     CP-51-CR-0011453-2007
                                            APPELLANT FirstJudicia\D1stnctof PA
                                                                                                                OPINION

                                                                                                                                                                2291 EDA 2016

                                  LEON W. TUCKER, J.                                                                                                            DATE: November 3, 2016

                                      This matter comes before the Superior Court on appeal from the denial of a Post Conviction

                                  Relief Act' ("PCRA") Petition filed by Jalil Pratt (hereinafter referred to as "Petitioner") in

                                  which Petitioner sought post-conviction relief based upon claims of ineffective assistance of

                                  counsel. Petitioner was brought to trial following the robbery and murder of a pizza

                                  deliveryman, who was called to a residence by the girlfriend of one of Petitioner's co-defendants.

                                      I.               ProceduralHistory

                                              Following a jury trial before this court, the Petitioner was found guilty of second degree

                                  murder,2 criminal conspiracy;' and robbery4 ori June 29, 2009. On September 17, 2009, this court

                                  sentenced Petitioner to life imprisonment on the murder conviction, ten to twenty years on the

                                  conspiracy charge, and ten to twenty years on the robbery charge. The Petitioner filed his first

                                  PCRA petition on January 5, 2010, requesting reinstantment of his appellate rights nunc pro tune.

                                  This court granted his petition and reinstated appellate rights on February 18, 2010. The Petitioner

                                  then appealed his judgement of sentence, which was affirmed by the Superior Court of
                                                                                                                                                CP-51-CR-0011453-2~07 Comm. v, Pratt. Jalil
                                                                                                                                                                              Opinion


                                  1
                                  2
                                    42 Pa. Cons.
                                    18 Pa. Cons.
                                  3 18 Pa. Cons.
                                                         Stat. §§ 9541-9546.
                                                         Stat. § 2502(b).
                                                         Stat. § 903(a)(l).
                                                                                                                                                          \ I\ I\\\II\\IIII\\\\\\\\\
                                                                                                                                                                    7521679391
                                  4 18 Pa. Cons.         Stat. § 3701(a)(l)(i).
                                                                                                                           1
____ ..: ..!>....:.._.=_:· .... -·   .   .   .   · ...   - ·. __   • ··_   . .,·   ,.   : · .. _ ... __ . _ .. ·--··-···._,_.:·.   :... -,., •.. ··, .•. ,·.   -.- •••••.. ··:"· .. --- ·.   ~:- .. · ·- -· ..   ·-·: ..   ·-,.   -   ··< ..... _.·.· ..... :·.~··--· . ." -: .. ·   . ·-·,   . :-:- .· . ... · •.-· ..... · _ ..· ... ·-····-·-   · ...   · ....... _.   . _. ··-··--·· ,·,---··--·- ..-·s,:···-··-·:   ...




                                             Pennsylvania on December 2, 2010.5 On March 25, 2011, the Pennsylvania Supreme Court denied

                                             the petition for allowance of appeal filed by Petitioner.

                                                           The instant PCRA petition was timely filed on June 21, 2011.6 Petitioner's PCRA counsel

                                             filed an amended PCRA petition on April 17, 2014, and a supplemental amended petition on

                                             August 4, 2015.7 In his amended petition, Petitioner primarily complained his trial counsel was

                                             ineffective for failing to procure character witnesses, and failing to request a corrupt source jury

                                             instruction regarding one of the Commonwealth's witnesses, Melissa Thompson. On December 2,

                                             2015, the court granted an evidentiary hearing on these two claims. Following the June 15, 2016

                                             evidentiary hearing, the court dismissed the PCRA petition.

                                                           The Petitioner timely filed a Notice of Appeal on July 14, 2016. This court issued an order

                                             directing Petitioner to file a concise statement of matters complained of on appeal, pursuant to

                                             Pa.R.A.P. 1925(b) on July 26, 2016. On August 5, 2016, PCRA counsel timely filed a statement

                                             of matters complained of on appeal on behalf of the Petitioner (hereafter "1925(b) Statement"). In

                                             the 1925(b) Statement, the Petitioner reiteratedhis original claims that he was entitled to collateral

                                             relief because:

                                                           (1) Trial counsel was ineffective for failing to investigate and to procure character
                                                               witnesses to testify that the Petitioner enjoyed a reputation for being a peaceful and
                                                               non-violent person.




                                             s Commonwealth v. Jalil Pratt, No. 672 EDA 2010 (Pa. Super. Dec. 2, 2010).
                                             6 Petitioner's judgment of sentence became final atthe conclusion of direct review - when his
                                             petition for allowance of appeal was denied by the Pennsylvania Supreme Court and the time to
                                             petition to the Supreme Court of the United States for writ of certiorari lapsed. See 42 Pa. Cons.
                                             Stat. § 9545(b)(3). As his PCRA petition was filed within one year of the date when his
                                             judgment became final, the Petitioner timely filed the instant PCRA petition. See id. §
                                             9545(b)(1 ).
                                             7 Petitioner's original PCRA counsel was removed on August 13, 2013 and new counsel, Gary
                                             Server, Esquire, was appointed on August 15, 2013.
                                                                                                                                                                                                  2
·-··,,   .. ·•... ~·- '·-··--'----····-·-····--   .   -·-·"' ·---~---   · .. ·   ..,   .".   ---~ ._ -·   _   '·   .   ·····- '-··'·.· .. ····--···--!--·   · ...•...• ·.·__   : ---· · ·-·-·· ·.·.,   ··-· ·., : .. ·.·.·   - -···· ·····..   ..   . ..   .   :   ·- · .. -: .. ·--·--·.




                                                            (2) Trial counsel was ineffective for failing to request a corrupt source cautionary and jury
                                                                instruction for Melissa Thompson who was an accomplice in the death of Michael
                                                                Orlando.

                                        (1925(b) Statement). The court will now address these alleged errors raised by Petitioner in his

                                         1925(b) Statement.

                                                  II.                   Legal Analysis

                                                           Under 42 Pa. Cons. Stat. §§ 9541-9546 (2016), commonly known as the Post Conviction

                                        Relief Act, a petitioner is required to plead and prove by a preponderance of the evidence that he

                                        was convicted or sentenced as a result of one of the grounds enumerated in subsection (a)(2) to

                                        obtain post-conviction relief.8 42 Pa. Cons. Stat. § 9543(a)(2). The grounds for post-conviction

                                        relief include a conviction or sentence that results from "ineffective assistance of counsel, which

                                        in the circumstances of the particular case, so undermined the truth-determining process that no

                                        reliable adjudication of guilt or innocence could have taken place." Id § 9543 (a)(2)(ii).

                                                            When pursuing relief based upon ineffective assistance of counsel, the petitioner bears the

                                        burden of proving ineffectiveness and overcoming the presumption that counsel was effective.

                                        Commonwealth v. Koehler, 36 A.3d 121, 132 (Pa. 2012). Specifically, he must prove (1) the legal

                                        issue underlying the claim of ineffectiveness has arguable merit, (2) counsel lacked an objective

                                        reasonable basis for his or her acts or omissions, and (3) the petitioner suffered prejudice as a result

                                        of counsel's act or omission. Commonwealth v. Pierce, 645 A.2d 189, 194-95 (Pa. 1994). If

                                        counsel "chose a particular course that had some reasonable basis designed to effectuate his client's

                                        interest," then the petitioner would be unable to meet the second prong of the ineffective assistance




                                        a The Petitioner must also prove the claimed errors were not previously litigated or waived and
                                        "the failure to litigate the issue prior to or during trial, ... or on direct appeal could not have
                                        been the result of any rational, strategic or tactical decision by counsel." 42 Pa. Cons. Stat. §
                                        9543(a)(4).
                                                                                                                                                        3
··.;,, .. ··   .   · -~ .. __    · ·   ·   · ··   .. • ··-···-·-J ·.:   .. __ ··.·.· · ·--······   ··. s·   ·   J.. ,.   · .. _,• .. ·   •· -· .-   >   .•   ·   · ., •.   · •.••.   'v,. •···-·..   ' .. _   .   ..   · .,-·.   · ..:.ccc .. ,..   ·.·   •.,   .. :   ,..




                   test and the entire claim would fail. Koehler, 36 A.3d at 132. Overall defense strategy and trial

                   tactics are considered unreasonable only if "an alternative not chosen offered a potential for

                   success substantially greater than the course actually pursued." Id.

                         A. Trial counsel was not ineffective for failing to call character witnesses because counsel
                            had an objective reasonable basis, namely Petitioner's prior juvenile adjudications.

                         On an ineffective assistance claim directly conditioned on counsel's failure to call witnesses,

                   the petitioner must prove the witness existed, trial counsel knew or should have known of the

                   witness's existence, the witness was available and prepared to cooperate by testifying on behalf of

                   the petitioner, and the failure to call the witness resulted in such prejudice that, in essence, the

                   petitioner was denied a fair trial. Commonwealth v. Michaud, 70 A.3d 862 (Pa. Super. 2013);

                   Commonwealth v. Van Horn, 797 A.2d 983, 987 (Pa. Super. 2002). Even if a petitioner was able

                   to prove the witness was available and prepared to testify, the failure to call said witness would

                   not constitute ineffective assistance if counsel had a reasonable basis for not calling the witness.

                   Van Horn, 797 A.2d at 988. Pennsylvania courts have found such a reasonable basis when trial

                   counsel declined to call character witnesses because counsel did not want to expose those character

                   witnesses to impeachment on petitioner's prior convictions. See e.g. Commonwealth v. Morales,

                   701 A.2d 516 (Pa. 1997); Commonwealth v. Van Horn, 797 A.2d 983, 988 (Pa. Super. 2002). In

                   Van Horn, the Superior Court concluded that it was a reasonable trial strategy for trial counsel to

                   omit character testimony because of the petitioner's prior felony convictions. 797 A.2d at 988.

                   Accordingly, the Van Horn court held petitioner's ineffective assistance of counsel claim failed

                   because there was a reasonable trial strategy. Id.

                                In the instant matter, this court found Petitioner's trial counsel had a reasonable basis for

                   omitting character witness testimony -Petitioner's prior juvenile adjudications for possession of a

                   controlled substance with intent to deliver and simple assault. At the evidentiary hearing, the court

                                                                                                                    4
·····-··:· __ .. ~·---··-·    ·· :· ··, ~--·--· .. ·.. · ·····.   _   --·· .. ··.· .   ···.~_   ,· ·--'---···!··       >   :-·.·~·-   ··-   ·.'·.·.·.,   ·.   __ ._   .. _.   ·   ._ ..·   -·   --·-··-----·--·-·--   .




                     heard testimony from three witnesses including two family friends and the Petitioner's

                     grandmother.9 All three witnesses testified that they were available and prepared to testify at trial

                     that Petitioner had a reputation as a peaceful and nonviolent person. (N.T. 06/15/2016 at 14, 19,

                     27). All three witnesses also testified that trial counsel did not ask them about their availability to

                     testify at trial. (N.T. 06/15/2016 at 12, 19, 25, 26). Nevertheless, this testimony is insufficient to

                     prove ineffectiveness as Petitioner's trial counsel had a reasonable basis for not calling these

                     witnesses.

                             Trial counsel, Stephen Patrizio, Esquire, testified at the evidentiary hearing that he discussed

                     calling character witnesses with Petitioner's family prior to trial. (N.T. 06/15/2016 at 32, 33).

                     However, Mr. Patrizio was concerned because the prosecutor explicitly stated she would bring up

                     Petitioner's prior criminal record if defense presented character witness testimony. (N.T.

                     06/15/2016 at 32). Ultimately, a decision was made to omit character evidence as to not expose

                     those character witnesses to cross examination about the Petitioner's prior adjudications for

                     possession of a controlled substance with intent to deliver and simple assault. (N.T. 06/15/2016 at

                     33).

                             This testimony directly contradicted a March 16, 2010 affidavit signed by Mr. Patrizio and

                     attached to Petitioner's amended PCRA petition. The affidavit declared that Mr. Patrizio forgot to

                     investigate and present character evidence at trial and had no strategic reason for doing so. (N.T.

                     06/15/2016 at 36). At the evidentiary hearing, Mr. Patrizio testified that he did not author the

                     affidavit and did not know who authored the affidavit but assumed it was the lawyer representing



                     9The Commonwealth and defense stipulated that seven additional family friends and relatives
                     would have testified that they were available and prepared to testify at trial that Petitioner
                     enjoyed a reputation as a peaceful and nonviolent person. The parties further stipulated that the
                     Commonwealth would have cross-examined these witnesses about Petitioner's prior juvenile
                     adjudications. (Notes of Testimony (hereafter "N.T.") 06/15/2016 at 54-56).
                                                                                                                   5
.........   ,:·   •· •.-:   ."_·   •   •   '·.        -   •·•    ·   1   _.,;".·   •   ••   ..   :., ••.••   ·.-."·:   • .- • ."···   ••   ·-~··   ·--~~~   .do.:·v •. :.- .",::(   · ---1.··--···'   ·., . ,~ ·   ':t   ····.   ·,.·.· .. .-··   '. ··---·· .. ,:'\.   ··:   :'··.   · '_.···   · : ..""'··-···   ·.·.·.··   ·   ·   ·~---   ..:   ··.'·--··




                                                 Petitioner at the time. (N.T. 06/15/2016 at 36). At the time of his signature, Mr. Patrizio believed

                                             the averments were accurate. (N.T. 06/15/2016 at 36). However, upon further recollection, Mr.

                                             Patrizio testified the statements were not accurate because he was aware of the Petitioner's prior

                                             record and more importantly, he recalled speaking with the prosecutor about potential cross

                                             examination and impeachment of the character witnesses." (N.T. 06/15/2016 at 36-39).

                                                                After hearing testimony from trial counsel about his decision not to call character witnesses,

                                             the court determined that trial counsel had a reasonable basis for his actions. As such, Petitioner's

                                             ineffective assistance of counsel claim regarding these witnesses failed.

                                                                B. Trial counsel was not ineffective for failing to request a corrupt source jury
                                                                   instruction as counsel had a reasonable basis not to cast doubt on testimony by
                                                                   Melissa Thompson, a Commonwealth witness.

                                                                Petitioner also claims that trial counsel was ineffective for failing to request a corrupt source

                                                 cautionary and jury instruction 11 regarding testimony by Melissa Thompson, a witness for the

                                                 Commonwealth. As this court determined that trial counsel had a reasonable basis - he believed

                                             Ms. Thompson's testimony was beneficial to his client - Petitioner's ineffective assistance claim

                                                 on this ground fails.

                                                                If the PCRA court finds trial counsel employed a trial strategy that was designed to reasonably

                                                 effectuate his client's interests, then petitioner's ineffective assistance claim fails because there



                                                Of note, the character witnesses who testified at the evidentiary hearing were cross examined
                                                 10

                                             about Petitioner's prior adjudications following their testimony that Petitioner enjoyed a
                                             reputation as a peaceful and nonviolent person. (N.T. 06/15/2016 at 15, 22-23, 28).
                                             11 The standard "Accomplice Testimony" jury instruction reads in part: "When a Commonwealth

                                             witness is an accomplice, his or her testimony had to be judged by special precautionary rules.
                                             Experience shows that an accomplice, when caught, may often try to place the blame falsely on
                                             someone else. [He or she may testify falsely in the hope of obtaining favorable treatment, or for
                                             some corrupt or wicked motive.] On the other hand, an accomplice may be a perfectly truthful
                                             witness .... " Pennsylvania Suggested Standard Criminal Jury Instruction 4.01(1). The
                                             instruction also warns, "you should examine the testimony of an accomplice closely and accept it
                                             only with care and caution." Pennsylvania Suggested Standard Criminal Jury Instruction 4.01(3).
                                                                                                                                                                                              6
..... :· .. ··· ,   ·   _. _   · .. · ·.·."- .. ·   ·   · ..: •.......... :, .. ,-.·~.;,"~---····--···   .·._   · .. •.   ----·--!'····       ,.- .. · · .. -·:·_   ~~-~   _. , .. ~····- .. ~··   --~ -~ , .. ·, ,· -···--   ..... ' .. ·:. --   '·---·· ·. .. -·.:·." . ..




                          was an objective reasonable basis. Koehler, 36 A.3d at 132. At Petitioner's trial, the jury heard

                          testimony by Melissa Thompson, an ex-girlfriend of one of Petitioner's co-defendants. (N.T.

                          06/17/2009 at 75-144, 146-179). Ms. Thompson pled guilty to conspiracy and entered an

                          agreement with the Commonwealth that she would testify at Petitioner's trial and the

                          Commonwealth would recommend a sentence of ten years of probation for the conspiracy

                          conviction. (N.T. 06/17/2009 at 104-06).

                               At the evidentiary hearing, Mr. Patrizio testified that he did not request the corrupt or polluted

                          source instruction because he did not believe Ms. Thompson's testimony was damaging to

                          Petitioner and did not want to cast doubt on her testimony. (N.T. 06/15/2016 at 40-41). This

                          testimony is supported by statements made by Mr. Patrizio during his closing argument at trial:

                          "[W]hen you go through Melissa Thompson's statement again, her testimony exculpates, raises a

                          reasonable doubt, as to [Petitioner's] involvement in this case, in this this robbery, that particular

                          evening." (N.T. 06/24/2009 at 117) (emphasis added). Although a corrupt and polluted source

                          charge to the jury is warranted when there is sufficient evidence at trial to present a jury question

                          as to whether a witness for the Commonwealth is an accomplice, it would be contradictory for Mr.

                          Patrizio to have requested that instruction in this instance. Commonwealth v. Busanet, 54 A.3d 35,

                          69-70 (Pa. 2012). During direct examination and cross-examination, Ms. Thompson testified that

                          she did not meet Petitioner until the day after the robbery. (N.T. 06/17/2009 at 87-88, 133, 170-

                          71). Per Mr. Patrizio's closing argument at trial and testimony at the evidentiary hearing, his

                          strategy was to frame Ms. Thompson's testimony as exculpatory because it raised reasonable doubt

                          as to Petitioner's involvement in the crime; Ms. Thompson was familiar with a number of the co-

                          defendants prior to the robbery but did not meet Petitioner until after the robbery. This court

                          determined that trial counsel had a reasonable basis to not request a corrupt source cautionary and



                                                                                                                                          7
-   •..   ··- -·····   ·_.·   ""·   -~-·-   ..... ,··-·-·   ._.   . .   fa   ... ·-·--········   ...   · ...   -··   -·"·-·'·-··'-·   ·-.   :· ..   -····--·   •...   , •.. · ...•. ,.··· .. ·.:.   ······l       .- ..--· · · .. ·'·".:··_ .._, .- . - . ·• --···-·-···· .•·.__   ; ·•..·.,:·    _ : : __ . --   ·.:......:..:.· · .. , .. __. _ _. -··   - -· .   ·- .-· ·   ·,-   v·· .. , .. · .. - .




                                       cast doubt on the veracity of Ms. Thompson's testimony. As such, the court held Petitioner's

                                       ineffective assistance of counsel claim failed as he was unable to prove all three prongs required.

                                                                  III.                    Conclusion

                                                    For the above reasons, Petitioner's claims fail. After an evidentiary hearing and an exhaustive

                                       review of the record, this court determined trial counsel had a reasonable basis for not calling

                                       character witnesses and not requesting a corrupt source jury instruction. As counsel acted with a

                                       reasonable basis, a finding of ineffective assistance of counsel was not warranted. This court's

                                       ruling should stand.




                                                                                                                                                                                                                                                                                                 KER,J./ AL




                                                                                                                                                                                                              8
-··   • .,_,.   ,·.~·   '·-·'   :··   ..   •   •   • •••••   •   ••   -···   •·   ···~·•···.,-   ,   • ••   :.::~    -·•·   • ••   .".·-·--··
                                                                                                                                                0••
                                                                                                                                                      • •••   ".".:·····-····-·-::   ••••   '.·-·    ····,.   •••••   • ••   : ••   .".::   •   .".:   •   •   ••   •   •   ."'   ,   ---~--       ·_   •   --~C: .••• •· ',-·   ,.:. ·••. ·.": ' .. ~- .-.·~::. •.•.:.'S•• , :•. \ .•"" •·· "._•' -~- ·.•." -~·· · •, --~--   ..   -   ,:   .•. , ..   :   ·   :   .·.·   ·:   __ ._;   '·   ··-~·" --······




                                                                                                                    COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY

                                                                                                                                                                                                     CRIMINAL TRIAL DIVISION

                                                                 COMMONWEALTH v. JALIL PRATT                                                                                                                                                                                                                                                   CP-51-CR-0011453-2007

                                                                      1925(a) Opinion

                                                                                                                                                                                                                                            PROOF OF SERVICE                                   ;




                                                                         I hereby certify that I am this day serving the foregoing Court Order upon the person(s)
                                                                 and in the manner indicated below, which service satisfies the requirements of PA.R.CRJM.P.114:

                                                                 AttorneyforAppellant:                                                                                                          Gary Server, Esquire
                                                                                                                                                                                                52103 Delaire Landing
                                                                                                                                                                                                Philadelphia, PA 19114

                                                                  Type of Service:                                                                                                          , ( ) Personal ( X ) First Class Mail ( ) Certified



                                                                 District Attorney:                                                                                                             Hugh J. Bums, Jr., Esquire
                                                                                                                                                                                                Appeals Unit, District Attorney's Office
                                                                                                                                                                                                Widener Building
                                                                                                                                                                                                3 South Penn Square
                                                                                                                                                                                                Philadelphia, PA 19107

                                                                  Type of Service:                                                                                                                  ( ) Personal ( X) First Class Mail ( ) Other, please specify




                                                                 Dated: \ \ J                                       11 /\ VJ




                                                                                                                                                                                                                                                                                                   9